         Case: 3:19-cv-00496-wmc Document #: 14 Filed: 06/08/20 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

 KRISTI ZIEMER,

                 Plaintiff,                                            ORDER
    v.
                                                              Case No. 19-cv-496-wmc
 GURSTEL LAW FIRM, P.C.,
 STEPHEN M. KAMINSKY, and
 DOES 1-10,

                 Defendants.


         Pro se plaintiff Kristi Ziemer brought this lawsuit against defendants, bringing claims

under the Fair Debt Collection Practices Act, 15 U.S.C. § 1692e, et seq. Prior to the

preliminary pretrial conference, Ziemer notified the court that the parties agreed to a

dismissal of this case without prejudice. Therefore, the court cancelled that conference,

but then when the dismissal papers were not filed, Magistrate Judge Crocker re-set the

telephonic preliminary pretrial conference. On October 30, 2019, after Ziemer failed to

call in for that conference, Judge Crocker issued a text-only order (1) scheduling a

dispositive motion deadline and trial date, and (2) warning Ziemer that she is at risk of

having her case dismissed for failure to prosecute. (Dkt. #10.)

         On May 1, 2020, defendants filed a motion to dismiss for lack of prosecution,

seeking dismissal on the grounds that Ziemer (1) failed to file the parties’ stipulation to

dismiss the case without prejudice, (2) failed to appear at the court’s preliminary pre-trial

conference, (3) failed to follow the court’s order directing the parties to work together to

schedule case deadlines, and (4) ignored emails from defendants’ counsel about these
       Case: 3:19-cv-00496-wmc Document #: 14 Filed: 06/08/20 Page 2 of 2



issues. (Dkt. ##11, 12.) The court set May 18, 2020, as Ziemer’s deadline to respond to

the motion to dismiss.    That deadline has passed, and Ziemer has not responded to

defendants’ motion or contacted the court seeking an extension of that deadline. Ziemer’s

failure to respond to defendants’ motion, or to take any other action indicating that she

preparing to respond, suggests that she has abandoned this lawsuit. Accordingly, the court

will give Ziemer one more chance to avoid dismissal of this lawsuit for failure to prosecute:

she now has until June 22, 2020, to file an opposition to defendants’ motion to dismiss.

Her failure to meet this deadline will cause the court to grant defendants’ motion as

unopposed and dismiss this lawsuit with prejudice for failure to prosecute, pursuant to

Federal Rule of Civil Procedure 41(b).




                                           ORDER

       IT IS ORDERED that plaintiff Kristi Ziemer may have until June 22, 2020, to file

a response to defendants’ motion to dismiss. If Ziemer does not respond by that date,

the court will dismiss this lawsuit with prejudice for failure to prosecute.

       Dated this 8th day of June, 2020.

                                           BY THE COURT:

                                           /s/

                                           WILLIAM M. CONLEY
                                           District Judge




                                                 2
